[Cite as In re Glass, 2010-Ohio-6704.]


                                               Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                65 South Front Street, Fourth Floor
                                                                             Columbus, OH 43215
                                                                     614.387.9860 or 1.800.824.8263
                                                                                www.cco.state.oh.us



IN RE: CHARLENE M. GLASS


CHARLENE M. GLASS

            Applicant


 Case No. V2010-50256

Commissioners:
Gregory P. Barwell, Presiding
Elizabeth Luper Schuster
Susan G. Sheridan

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On September 29, 2009, the applicant filed a compensation application
asserting that on a daily ongoing basis she was the victim of illegal forcible entry into
her apartment, tampering with private information, and intimidation. On December 15,
2009, the Attorney General issued a finding of fact and decision denying the applicant’s
claim based on her failure to report the criminal incidents to law enforcement as is
required by R.C. 2743.60(A). Furthermore, the Attorney General could find no record
that the incidents were ever reported to police. On December 21, 2009, the applicant
submitted a request for reconsideration. On February 24, 2010, the Attorney General
rendered a Final Decision reiterating its position concerning the lack of reporting of the
alleged incidents to police, and also asserting that the applicant has failed to prove, by a
preponderance of the evidence, that she was a victim of criminally injurious conduct.
On March 2, 2010, the applicant filed a notice of appeal from the February 24, 2010
Final Decision of the Attorney General. Hence, a hearing was held before this panel of
commissioners on May 19, 2010 at 10:20 A.M.
Case No. V2010-50256                      - 2 -                                  ORDER


        {¶2}On May 3, 2010, the Attorney General filed a motion for leave to file a brief
after the order date.      {¶3}For hearing purposes only claim numbers V2010-50183,
V2010-50191, V2010-50248, V2010-50256, and V2010-50264 were heard concurrently.
The applicant did not appear at the hearing, while Assistant Attorney General Jason
Fuller appeared on behalf of the state of Ohio. The Attorney General made a brief
statement for the panel’s consideration.          With respect to claims V2010-50183,
V2010-50191, V2010-50248, and V2010-50256, the Attorney General stated that the
issues were failure to prove the occurrence of criminally injurious conduct, failure to
timely or ever report the alleged incidents, failure to prove the applicant incurred
economic loss and res judicata. The Attorney General related the applicant has filed
76 compensation applications and 15 appeals to the panel of commissioners. The
Attorney General asserts all subsequent applications emanate from claim number
V2005-80321, a rape incident.      However, the panel denied that claim.       While the
Attorney General concedes that the applicant has alleged different criminal incidents
involving different offenders, it is the Attorney General’s contention that all subsequent
applications relate to the rape incident. Finally, the applicant has failed to prove by a
preponderance of the evidence that she was a victim of crime, that she reported the
incidents in a timely manner or at all, or that she suffered any economic loss. The
Attorney General cites In re Krohn (1989), 61 Ohio Misc. 2d 473 as authority to deny
future claims based on this incident pursuant to the doctrine of res judicata.
Whereupon, the hearing was concluded.
        {¶4}From review of the file and with full and careful consideration given to the
statement of the Attorney General, we find the applicant has failed to prove, by a
preponderance of the evidence, that she was a victim of criminally injurious conduct as
defined by R.C. 2743.51(C), that she reported the alleged criminal incidents to law
enforcement as is required by R.C. 2743.60(A), or that she incurred economic loss as
Case No. V2010-50256                       - 3 -                                  ORDER


defined by R.C. 2743.51(E). However, we cannot find that the doctrine of res judicata
is applicable in this case. In In re Krohn, the incident (an automobile collision), the
expenses, and the offender were all the same in both claims filed.              The single
commissioner in that case determined due to every element of the two claims being
identical the doctrine of res judicata should apply.     However, in the case at bar a
comparison of claims V2010-50183, V2010-50191, V2010-50248, and V2010-50256
establishes that they involve different alleged offenders and different criminal violations
asserted. Therefore, we find res judicata should not be applied.
         {¶5}Accordingly, the Attorney General’s decision of February 24, 2010 shall be
affirmed on the basis of failure to prove criminally injurious conduct and failure to timely
report the incidents to police.
         IT IS THEREFORE ORDERED THAT
         {¶6}1) The Attorney General’s May 3, 2010 motion is GRANTED;
         {¶7}2) The February 24, 2010 decision of the Attorney General is AFFIRMED;
         {¶8}3) This claim is DENIED and judgment is rendered for the state of Ohio;
Case No. V2010-50256                                - 4 -                            ORDER


            {¶9}4) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      GREGORY P. BARWELL
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      ELIZABETH LUPER SCHUSTER
                                                      Commissioner



                                                      _______________________________________
                                                      SUSAN G. SHERIDAN
                                                      Commissioner

ID #I:\VICTIMS\2010\50256\V2010-50256.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 7-16-10
Jr. Vol. 2276, Pgs. 5-8
Sent to S.C. Reporter 8-5-11